
	
		I
		111th CONGRESS
		1st Session
		H. R. 2698
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To improve and enhance the mental health care benefits
		  available to veterans, to enhance counseling and other benefits available to
		  survivors of veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans and Survivors Behavioral Health Awareness
			 Act.
		2.Scholarship
			 program for education and training of behavioral health care specialists for
			 Vet Centers
			(a)Program
			 requiredThe Secretary of Veterans Affairs, acting through the
			 Under Secretary for Health of the Department of Veterans Affairs, shall carry
			 out a program to provide scholarships to individuals pursuing education or
			 training in behavioral health care specialties that are critical to the
			 operations of Vet Centers in order to recruit and retain individuals with such
			 specialties for service as behavioral health care specialists in Vet
			 Centers.
			(b)EligibilityAn
			 individual shall be eligible for a scholarship under the program under this
			 section if the individual—
				(1)is pursuing
			 education or training leading to licensure or other certified proficiency in
			 such behavioral health care specialties critical to the operations of Vet
			 Centers as the Secretary shall designate for purposes of the program;
			 and
				(2)otherwise meets
			 such other criteria or requirements as the Secretary shall establish for
			 purposes of the program.
				(c)AmountThe
			 amount of any scholarship provided under the program under this section shall
			 be determined by the Secretary.
			(d)Agreement To
			 serve as behavioral health care specialist in Vet CentersAs a
			 condition of receipt of a scholarship under the program under this section, an
			 individual receiving a scholarship shall enter into an agreement with the
			 Secretary to serve as an employee of a Vet Center in the behavioral health care
			 specialty of the individual for such period as the Secretary shall specify in
			 the agreement.
			(e)RepaymentEach
			 agreement under subsection (c) shall contain such provisions as the Under
			 Secretary shall establish for purposes of the program under this section
			 relating to repayment of the amount of a scholarship provided under this
			 section in the event the individual entering into such agreement does not
			 fulfill the service requirements in such agreement. Such provisions shall
			 apply, to the maximum extent practicable, uniformly to all recipients of
			 scholarships provided under this section.
			(f)Funding(1)Amounts for scholarships
			 under the program under this section shall be derived from amounts available to
			 the Secretary for readjustment benefits.
				(2)The total amount available for
			 scholarships under the program under this section in any fiscal year may not
			 exceed $2,000,000.
				(g)Vet Centers
			 definedIn this section, the term Vet Centers means
			 the centers for readjustment counseling and related mental health services for
			 veterans under section 1712A of title 38, United States Code.
			3.Restoration of
			 authority of Vets Centers to provide referral and other assistance upon request
			 to former members of the Armed Forces not authorized counselingSection 1712A of title 38, United States
			 Code, is amended by inserting after subsection (b) the following new subsection
			 (c):
			
				(c)Upon receipt of a
				request for counseling under this section from any individual who has been
				discharged or released from active military, naval, or air service but who is
				not otherwise eligible for such counseling, the Secretary shall—
					(1)provide referral
				services to assist such individual, to the maximum extent practicable, in
				obtaining mental health care and services from sources outside the Department;
				and
					(2)if pertinent,
				advise such individual of such individual’s rights to apply to the appropriate
				military, naval, or air service, and to the Department, for review of such
				individual’s discharge or release from such
				service.
					.
		4.Grants for nonprofit
			 organizations for the provision of emotional support services to survivors of
			 members of the Armed Forces and veterans
			(a)In
			 generalThe Secretary of Veterans Affairs shall carry out a
			 program to award grants to nonprofit organizations that provide emotional
			 support services for survivors of deceased members of the Armed Forces
			 (including members of the National Guard and Reserve) and deceased veterans
			 through peers of such survivors.
			(b)Award of
			 grants
				(1)EligibilityTo
			 be eligible for a grant under the program under this section, a nonprofit
			 organization shall meet such criteria as the Secretary shall establish for
			 purposes of the program.
				(2)ApplicationA
			 nonprofit organization seeking a grant under the program shall submit to the
			 Secretary an application for the grant in such form and manner as the Secretary
			 shall specify for purposes of the program.
				(c)Grants
				(1)AmountThe
			 amount of each grant awarded a nonprofit organization under the program under
			 this section shall be such amount as the Secretary determines appropriate for
			 purposes of the program.
				(2)DurationThe
			 duration of each grant awarded a nonprofit organization shall be such period as
			 the Secretary determines appropriate for purposes of the program.
				(d)Use of grant
			 fundsEach nonprofit organization awarded a grant under the
			 program under this section shall utilize amounts under the grant to provide
			 such emotional support services for survivors of deceased members of the Armed
			 Forces (including members of the National Guard and Reserve) and deceased
			 veterans through peers of such survivors as the Secretary shall specify in the
			 grant.
			(e)FundingAmounts
			 for grants under the program under this section shall be derived from amounts
			 authorized to be appropriated for the Veterans Health Administration of the
			 Department of Veterans Affairs.
			
